Citation Nr: 1014453	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-32 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
40 percent for the Veteran's Type II diabetes mellitus with 
peripheral neuropathy and proteinuria to include entitlement 
to a separate compensable disability evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from June 1951 to April 1972,  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which granted service connection for Type II diabetes 
mellitus with peripheral neuropathy and proteinuria; assigned 
an 40 percent evaluation for that disability; and effectuated 
the award as of March 22, 2004.  In November 2007, the 
Veteran submitted a Motion to Advance on the Docket.  In 
March 2008, the Board granted the Veteran's motion.  In April 
2008, the Board remanded the Veteran's claim to the RO for 
additional action.  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected Type II 
diabetes mellitus.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial evaluation 
in excess of 40 percent for the Veteran's Type II diabetes 
mellitus with peripheral neuropathy and proteinuria to 
include entitlement to a separate compensable disability 
evaluation.  The Veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities are the 
same regardless of how the issue is styled.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

In its April 2008 Remand, the Board referred the Veteran's 
September 2005 claim of entitlement to service connection for 
chronic subdural hematoma residuals including left hemiplegia 
secondary to the Veteran's service-connected Type II diabetes 
mellitus to the RO for appropriate action.  The claims files 
do not reflect that any action has been taken on the claim.  

In reviewing the report of a September 2009 VA examination 
for compensation purposes, the Board observes that the 
Veteran exhibited left lower extremity paralysis and 
bilateral lower extremity diabetic peripheral neuropathy.  
Given the overlapping sensory symptomatology of the 
disabilities, the Board finds that issue of service 
connection for chronic subdural hematoma residuals including 
left hemiplegia is inextricably intertwined with the 
certified issue of an initial evaluation in excess of 40 
percent for the Veteran's Type II diabetes mellitus with 
peripheral neuropathy and proteinuria to include entitlement 
to a separate compensable evaluation.  The fact that an issue 
is inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

Additionally, the Board observes that compensable diabetic 
complications are to be separately evaluated unless they are 
part of the criteria used to support a 100 percent schedular 
evaluation.  Noncompensable complications are considered to 
be part of the diabetic process under Diagnostic Code 7913.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's entitlement 
to service connection for chronic 
subdural hematoma residuals including 
left hemiplegia with express 
consideration of the provisions of 38 
C.F.R. § 3.310(a) (2009) and the Court's 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  The Veteran should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the issue.  
2.  Then readjudicate the issue of an 
initial evaluation in excess of 40 
percent for the Veteran's Type II 
diabetes mellitus with peripheral 
neuropathy and proteinuria to include 
entitlement to a separate compensable 
evaluation.  If the benefits sought on 
appeal remain denied, the Veteran and the 
accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

